DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/17/2021 has been entered. Claims 1, 5, 7, 13, 17 and 19 are currently amended.  Claim 21 is added.  Claims 2-4, 12, 14-16 have been cancelled.  Claims 1, 5-11, 13 and 17-21 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 7-8, filed on 12/17/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art FrantzDale does not mention performing the determining, defining, and selecting steps, via a processor, recited in claim 1.
However, as stated in the 103 rejection over claims 2 and 3 in office action of 10/07/2021, the claimed determining, defining, and selecting steps are prima facie obvious from FrantzDale.  In addition, FrantzDale teaches a computer system including a processing unit 820 connected to the additive fabrication system for data processing and process control [0049-0050 and Fig.8].  One of ordinary skill in the art would understand that the computer system including a processing unit is equivalent to the claimed “processor”.

Applicant's argument, see page 8-10, filed on 12/17/2021, with respect to 101 rejection has been fully considered but is not persuasive.
Applicant made argument that the amended claim recites operations via a processor, not by the human mind.
However, “[C]laims can recite a mental process even if they are claimed as being performed on a computer” and “claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” [October 2019 Update: Subject Matter Eligibility, p.8].  The currently claimed processor is just a known generic structure that can perform the processes.  The recitation of a processor does not negate the mental nature of the new limitations – the claim is just using a processor as a tool to perform the otherwise mental processes.  The real “determining”, “defining”, and “selecting” are still human mind activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-11, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over FrantzDale et al (US 20180085994 A1), in view of Symeonidis et al (US 20180250746 A1).
Regarding claim 1, FrantzDale teaches a method for reducing time-dependent fabrication artifacts in additive fabrication.  The method comprises identifying the object to be fabricated by the additive fabrication device [0005].  The examiner submits that currently claimed receiving, via an additive manufacturing system, a geometry of the component is expected to be present in FrantzDale because the geometry needs to be received before fabrication.
FrantzDale teaches using actinic radiation to form a solid material [0005]; and that “one or more layers may be formed either on a previously formed layer or on a substrate upon which an object is formed” [0017].  The examiner submits that the recited layers meets the currently claimed slices.  Thus, the currently claimed “plurality of slices, each of the plurality of slices defining a cross-section of the component, wherein the plurality of slices comprises first slice and a second slice, the second slice being adjacent to the first slice” is expected to be present.  FrantzDale’s Fig. 6 shows a geometry in which the cross sectional areas of 603 and 607 are different [0043-0044], meeting the claimed “there is a difference between cross- sectional areas of the first slice and the second slice”.
FrantzDale teaches curing instead of melting and fusing.  However, FrantzDale teaches that “it will be appreciated that the technique may be employed in other types of additive fabrication, such as fused deposition modeling, selective laser sintering, etc” [0027].  In addition, Symeonidis teaches an additive manufacturing method comprising melting and fusing [0009 and 0015].  Symeonidis teaches that examples for 3D printing methods include selective laser melting.  Syneonidis further teaches that other methods cure liquid materials [0005].  In other words, Syneonidis discloses curing to be art-recognized equivalents to melting which are equally useful for 3D printing. See MPEP 2144.06. Therefore, it would have been obvious to one of ordinary skill to utilize curing instead of melting as the 3D printing method because it is obvious to substitute art-recognized equivalents for the same purpose. See MPEP 2144.06.
FrantzDale teaches that an actinic radiation source may include any suitable source of radiation such as, but not limited to, a laser or an array of Light Emitting Diodes (LEDs) [0020].  The examiner submits that an actinic radiation meets the currently claimed energy beam of an energy source.
FrantzDale teaches that an area of actinic radiation may raster a cross section by traversing scan lines.  Two scan lines may be adjacent to one another yet have very different lengths [0021].  The source of actinic radiation may be shut off when the area traverses path segments 606 so as not to form material in those locations, because layers of 607 are shorter than layers 603 [Fig. 6 and 0044-0045], meeting the claimed “the melting and fusing of the material comprises temporarily discontinuing melting and fusing of the material by the energy beam for a delay period based on the difference”.
FrantzDale teaches that the shut off of the actinic radiation is based on the difference in length of the layers [Fig. 6 and 0044-0045].  The examiner submits that the difference in length of the layers is equivalent to the claimed percentage increase or decrease of the surface area change, because the length of the layers is proportional to the area of the layers; and the change in length is proportional to the change in area.  Since this difference need to be determined before deciding the shut off interval. It is expected to be present in FrantzDale’s method or would have naturally flowed from FrantzDale’s teaching.
FrantzDale teaches a computer system including a processing unit 820 connected to the additive fabrication system for data processing and process control [0049-0050 and Fig.8].  One of ordinary skill in the art would understand that the computer system including a processing unit is equivalent to the claimed “processor”.
In conducting the process of the prior art, one of ordinary skill would have been expected to determine the difference in length of the layers in order to decide the shut off interval as stated above.  The claimed limitation requires selecting a group of ranges of certain percentage area change from a plurality of ranges.  However, when correlating the delay time with area change, one of ordinary skill would have naturally conducted the metal activity of defining different ranges of potential area changes, and selecting a desired range of area changes from said potential area changes that meets the actual application.

Regarding claim 5, FrantzDale teaches that determining the maximum change in scanline duration may depend on the material properties [0045], suggesting the claimed limitation of “the predetermined threshold is determined, via the processor, based on at least one of properties of the material, a power level of the energy beam, or historical data”.  The claimed processor is addressed in claim 1 rejection.

Regarding claim 6, FrantzDale teaches that conventional techniques for curing cross-sectional areas containing voids continuously produce solid material whilst avoiding the void areas. For instance, a stereolithographic device might maintain continuous actinic radiation exposure by moving the area of actinic radiation exposure such that it avoids the void areas, thereby producing solid material at locations other than the void areas [0018].  A continuous radiation suggests directing the radiation to other location without turning off the energy beam during the delay time period. Therefore, the claimed limitation would have naturally flowed from this conventional technique.

Regarding claim 7, the claimed limitation is mental activity.  FrantzDale teaches that differences in temperature, curing time, material type, cooling time, etc., depending on the particular additive fabrication technique being employed, may cause artifacts to appear at the interfaces between such regions [0026], suggesting that the amount of cooling needs to be controlled. One of ordinary skill would have been expected to perform the mental activity, because the amount of cooling needed for each layer is affected by the size, volume, and/or shape of the material,  calculating the size, volume, and/or shape of the material is needed to determine the amount of cooling.  The claimed processor is addressed in claim 1 rejection.

Regarding claim 8, FrantzDale teaches the source of actinic radiation may be shut off when the area traverses path segments 606 so as not to form material in those locations [Fig. 6 and 0044-0045].  The examiner submits that when the radiation is shut off, it has the same effect as directing the energy beam away from the plurality of layers without melting and fusing any material or pausing the energy beam to prevent the energy beam from melting and fusing any material.

Regarding claim 9, FrantzDale teaches plurality of layers of a part [0009 and Figs 1A-1B].  The examiner submits that a plurality of layers naturally include a layer atop the build platform before building other layers of the plurality of layers. Since the layer is directly on top of the platform, it is the bottom layer of the component and thus naturally acts as a support structure for the component.  Since the layer has certain thermal conductivity and heat capacity, it naturally absorbs the heat from the other layers and helps balancing the temperature of the other layers. 

Regarding claim 10, FrantzDale teaches that an area of incident actinic radiation could be caused by any light source(s), such as by a laser [0004]; an actinic radiation source may include any suitable source of radiation such as, but not limited to, a laser [0020]; and the technique may be employed in selective laser sintering [0027].

Regarding claim 11, FrantzDale teaches plurality of layers of a part [0009 and Figs 1A-1B].  The examiner submits that a plurality of layers naturally include a layer atop the build platform in addition to the plurality of layers. Since the layer has certain thermal conductivity and heat capacity, it naturally absorbs the heat from the other layers and helps balancing the temperature of the other layers. 

Regarding claim 13, FrantzDale teaches curing instead of melting or fusing.  However, FrantzDale teaches that “it will be appreciated that the technique may be employed in other types of additive fabrication, such as fused deposition modeling, selective laser sintering, etc” [0027].  In addition, Symeonidis teaches an additive manufacturing method comprising melting and fusing [0009 and 0015].  Symeonidis teaches that examples for 3D printing methods include selective laser melting.  Syneonidis further teaches that other methods cure liquid materials [0005].  In other words, Syneonidis discloses curing to be art-recognized equivalents to melting which are equally useful for 3D printing. See MPEP 2144.06. Therefore, it would have been obvious to one of ordinary skill to utilize curing instead of melting as the 3D printing method because it is obvious to substitute art-recognized equivalents for the same purpose. See MPEP 2144.06.
FrantzDale teaches using actinic radiation to form a solid material [0005]; and that “one or more layers may be formed either on a previously formed layer or on a substrate upon which an object is formed” [0017]. FrantzDale teaches that an actinic radiation source may include any suitable source of radiation such as, but not limited to, a laser or an array of Light Emitting Diodes (LEDs) [0020].  The examiner submits that an actinic radiation meets the currently claimed energy beam of an energy source.  Thus, the currently claimed “melting and fusing, via an energy beam generated by an energy source of an additive manufacturing system, material so as to build at least one first layer atop a build platform of the component by moving the energy beam in a pattern based on a three-dimensional model of the component” is expected to be present.
FrantzDale teaches that an area of actinic radiation may raster a cross section by traversing scan lines, and in some cases.  Two scan lines may be adjacent to one another yet have very different lengths [0021].  The source of actinic radiation may be shut off when the area traverses path segments 606 so as not to form material in those locations, because layers of 607 are shorter than layers 603 [Fig. 6 and 0044-0045], meeting the claimed “the melting and fusing of the material comprises temporarily discontinuing melting and fusing of the material by the energy beam for a delay period based on the difference”.
In FrantzDale’s Fig. 6, from 607a to 607b, there are different delay time.  After completing one layer and shut down, the scan line moves to the adjacent layer and resumes radiation again.  Therefore, the currently claimed “after the delay, resuming melting and fusing of the material via the energy beam onto the at least one first layer so as to build the second layer, thereby forming the component” is expected or naturally flowed from FrantzDale’s teaching.
FrantzDale teaches that the shut off of the actinic radiation is based on the difference in length of the layers [Fig. 6 and 0044-0045].  The examiner submits that the difference in length of the layers is equivalent to the claimed percentage increase or decrease of the surface area change, because the length of the layers is proportional to the area of the layers; and the change in length is proportional to the change in area.  Since this difference need to be determined before deciding the shut off interval. It is expected to be present in FrantzDale’s method or would have naturally flowed from FrantzDale’s teaching.
FrantzDale teaches a computer system including a processing unit 820 connected to the additive fabrication system for data processing and process control [0049-0050 and Fig.8].  One of ordinary skill in the art would understand that the computer system including a processing unit is equivalent to the claimed “processor”.
In conducting the process of the prior art, one of ordinary skill would have been expected to determine the difference in length of the layers in order to decide the shut off interval as stated above.  The claimed limitation requires selecting a group of ranges of certain percentage area change from a plurality of ranges.  However, when correlating the delay time with area change, one of ordinary skill would have naturally conducted the metal activity of defining different ranges of area changes, and selecting the range of area changes that meets the actual application.

Regarding claim 17, FrantzDale teaches that determining the maximum change in scanline duration may depend on the material properties [0045], suggesting the claimed limitation of “the length of the delay is determined, via the processor, based on at least one of properties of the material, a power level of the energy beam, or historical data”.  The claimed processor is addressed in claim 1 rejection.

Regarding claim 18, FrantzDale teaches that conventional techniques for curing cross-sectional areas containing voids continuously produce solid material whilst avoiding the void areas. For instance, a stereolithographic device might maintain continuous actinic radiation exposure by moving the area of actinic radiation exposure such that it avoids the void areas, thereby producing solid material at locations other than the void areas [0018].  A continuous radiation suggests directing the radiation to other location without turning off the energy beam during the delay time period. Therefore, the claimed limitation would have naturally flowed from this conventional technique.

Regarding claim 19, the claimed limitation is mental activity.   FrantzDale teaches that differences in temperature, curing time, material type, cooling time, etc., depending on the particular additive fabrication technique being employed, may cause artifacts to appear at the interfaces between such regions [0026], suggesting that the amount of cooling needs to be controlled. One of ordinary skill would have been expected to perform the mental activity, because the amount of cooling needed for each layer is affected by the size, volume, and/or shape of the material,  calculating the size, volume, and/or shape of the material is needed to determine the amount of cooling.  The claimed processor is addressed in claim 1 rejection.

Regarding claim 20, FrantzDale teaches the source of actinic radiation may be shut off when the area traverses path segments 606 so as not to form material in those locations [Fig. 6 and 0044-0045].  The examiner submits that when the radiation is shut off, it has the same effect as directing the energy beam away from the plurality of layers without melting and fusing any material or pausing the energy beam to prevent the energy beam from melting and fusing any material.

No art rejection is applied to claim 21.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 13, 17, 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1 and 13 recite determining surface area change, defining a plurality of groups of ranges of percentage increases and decreases, and selecting a group of ranges from the plurality of groups of ranges that includes the percentage increase or decrease, via a processor, which is directed to a judicial exception as an abstract idea: (c) Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The claimed processor is just a tool to perform the otherwise mental processes.  The real “determining”, “defining”, and “selecting” are still human mind activity. (Step 2A Prong One).
This judicial exception is not integrated into a practical application because there is no further practical application included in the claims.  Even though the area change and the groups of ranges are considered as a factor affecting the delay period in manufacturing process in subsequent dependent claims, the step of determining, defining and selecting is not interactively integrated with the manufacturing process.  It is not necessary to keep determining and defining while manufacturing, such as in patent eligible example 45 of the 101 guidance.    Thus, the current claims appear to be a mere instruction of applying the claimed mental process (ie. abstract idea) to a practical process.  See MPEP 2106.04(d).
Furthermore, the claimed mental process does not appear to particularly improve the processing of additive manufacturing.  See MPEP 2106.05(a).  The claim does not purport to achieve any new or improved results (ie. new microstructure, lessened processing time, etc.) in the scope of additive manufacturing over conventional methods absent concrete evidence to the contrary.  
 The method does not appear to involve use of particular machine (MPEP 2106.05(b)).
The method does not appear to involve any particular transformation.  The claim does not purport to achieve any new transformation absent concrete evidence to the contrary (MPEP 2106.05(c)).
The additional elements of additive manufacturing is well-understood, routine, conventional activity (MPEP 2106.05(d)).   (Step 2A Prong Two).
Even if the Judicial exception is integrated into a practical application (which it does not), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception: the steps of additive manufacturing is merely routine processes because it is routinely used in industry as would have been recognized by one of ordinary skill in the art of metallurgy.  It is not apparent that the claimed process results in an inventive or unexpected result, e.g., a unique property, or an efficient production (Step 2B).
In view of the above considerations, the examiner considers the claims to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Claims 5 and 17 recite a determining, via the processor, based on at least one of properties of the material, a power level of the energy beam, or historical data, which is directed to a judicial exception as an abstract idea: (c) Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).  The claimed processor is just a tool to perform the otherwise mental processes.  The real “determining” is still human mind activity. (Step 2A Prong One).
This judicial exception is not integrated into a practical application and further does not meet the above analysis prongs.  Therefore, the examiner considers the claims to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Claims 7 and 19 recite calculating, via the processor, a size, volume, and/or shape of the material to be melted and fused at the different location based on an amount of cooling needed for one or more of the plurality of layers, which is directed to a judicial exception as an abstract idea: (c) Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The claimed processor is just a tool to perform the otherwise mental processes.  The real “calculating” is still human mind activity.  (Step 2A Prong One).
This judicial exception is not integrated into a practical application and further does not meet the above analysis prongs.  Therefore, the examiner considers the claims to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Claim 21 recites via the processor, determining a magnitude by which the selected group of ranges from the plurality of groups of ranges is above the predetermined threshold, and setting the length of the delay needed to equalize the surface area change, which is directed to a judicial exception as an abstract idea: (c) Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).  The claimed processor is just a tool to perform the otherwise mental processes.  The real “determining” and “setting” are still human mind activity. (Step 2A Prong One).
This judicial exception is not integrated into a practical application and further does not meet the above analysis prongs.  Therefore, the examiner considers the claims to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762